Citation Nr: 0016222	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  00-10 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
fibromyalgia of both legs.

2.  Entitlement to an increased evaluation of status post 
removal of cyst on chin, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from April 1978 to December 
1983 and August 1989 to March 1997.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2000, the Board received a 
motion to advance the case on docket.  The Board granted the 
advance on docket motion in May 2000.  The veteran initially 
requested and was scheduled for a Board hearing in June 2000.  
In a June 2000 statement, the veteran stated she was unable 
to appear at a hearing and requested that the case be sent to 
the Board.  The Board notes that, in a June 2000 report of 
contact, the veteran advised that she did not desire 
representation before the Board.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for her fibromyalgia and cystic lesion 
of her left chin to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's fibromyalgia is manifested by subjective 
complaints of constant pain with intermittent stiffness and 
muscle spasms in the legs and objective findings of 
tenderness over the calf region and hardness of the 
gastrocnemius muscles in both legs.


CONCLUSION OF LAW

A 20 percent evaluation is warranted for fibromyalgia of the 
legs.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5025 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that her 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
That is, her assertion that her service-connected disability 
has worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has been 
recently examined and her medical records have been obtained.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met. 38 U.S.C.A. § 5107(a).

Service medical records show that the veteran was seen with 
muscle cramps in the legs and diagnosed with fibromyalgia.  
In a June 1997 VA examination, the examiner's diagnoses 
included fibromyalgia of the legs.  In an October 1997 rating 
decision, the RO granted service connection for fibromyalgia 
and assigned a noncompensable evaluation.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia 
is rated based on widespread musculoskeletal pain and tender 
points, with or without sleep disturbance, stiffness, 
paresthesia, headache, irritable bowel symptoms, depression, 
anxiety, and Raynaud's-like symptoms.  When manifestations 
require continuous medication for control, the rating is 10 
percent.  A 20 percent evaluation is contemplated for 
fibromyalgia symptoms involving the above-listed symptoms 
that are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 40 
percent evaluation, the highest rating available under 
Diagnostic Code 5025, is warranted upon a showing of the 
above-listed symptoms that are constant, or nearly so, and 
are refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In several statements, the veteran has complained of 
continuous widespread musculoskeletal pain and tender points 
in her back and legs, which caused sleep disturbances.  She 
reported experiencing muscle spasms in her legs 3 or 4 times 
per week and stated that continuous pain medication was 
required and had been prescribed.  

At a January 2000 VA examination, the veteran complained of 
pain and stiffness in her legs with prolonged standing and 
muscle spasms when stooping.  She reported that she took 
Motrin.  On evaluation of both legs, there was mild 
tenderness over the calf region and gastrocnemius muscles 
were hard to palpitation.  The examiner noted intermittent 
muscle spasms in her legs with recent flare-up of 3 days ago.  
No trigger points were noted.  Range of motion of the knees 
revealed flexion to 135 degrees and extension to 0 degrees.  
She was able to walk on her heels and toes.  The diagnosis 
was fibromyalgia of both legs. 

After careful review of the record, the Board concludes that 
the veteran's service-connected fibromyalgia warrants a 20 
percent rating under Diagnostic Code 5025.  In particular, 
the veteran has reported that she experiences widespread  
musculoskeletal pain with constant pain in her legs and 
episodic stiffness and muscle spasms on exertion.  These 
contentions were supported by objective medical evidence 
showing tenderness in the calves of the legs and hardness of 
the gastrocnemius muscles.  In view of the evidence of record 
and resolving all reasonable doubt in favor of the veteran, 
the Board finds that the veteran's symptomatology warrants 
assignment of a 20 percent evaluation under Diagnostic Code 
5025.   

For the next higher evaluation of 40 percent to be granted, 
the veteran's fibromyalgia with widespread musculoskeletal 
pain and tender points, with or without sleep disturbance, 
stiffness, paresthesia, headache, irritable bowel symptoms, 
depression, anxiety, and Raynaud's-like symptoms must be 
shown to be nearly constant and refractory to therapy.  
Although the veteran complained of constant pain, she 
described her stiffness and muscle spasms as intermittent.  
There were no findings of tender trigger points, paresthesia, 
headache, irritable bowel symptoms, depression, anxiety, and 
Raynaud's-like symptoms on evaluation.  Moreover, she has not 
provided any further evidence to show that her fibromyalgia 
was refractory to therapy.  Therefore a disability rating in 
excess of 20 percent under Diagnostic Code 5025 is not 
warranted.


ORDER

A 20 percent evaluation is assigned for the veteran's 
fibromyalgia of the legs, subject to the applicable laws and 
regulations governing the award of monetary benefits.


REMAND

In her October 1999 statement, the veteran reported that she 
received treatment at the VA facility in Tuskegee, Alabama.  
Additionally, in the January 2000 VA examination, the 
examiner noted that the veteran had been seen by the VA 
dermatologist in early January and that report had been 
reviewed.  The Board notes that copies of these treatment 
records have not been associated with the claims file.  

Additionally, the January 2000 VA examination indicated that 
photos of the veteran's cystic lesion had been taken.  
However, photos from the January 2000 examination are not of 
record.  The VA's statutory duty to assist the veteran 
includes the duty to obtain treatment records which are 
pertinent to the veteran's claim. 

While the Board notes that the veteran has requested that her 
case be advanced on the docket due to financial difficulties, 
additional information is necessary for the Board to 
adjudicate this case.  Accordingly, the case is REMANDED for 
the following:

The RO should obtain relevant copies of 
any VA medical records pertaining to 
treatment of the veteran from the 
Tuskegee VA facility from 1999 to 
present for incorporation in the record 
as well as the color photographs taken 
at the time of the January 2000 VA 
examination.  

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file 
should be returned to the Board for further appellate 
decision, if in order.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


